Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 1 of 12 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


Mark McGriff, Board of Trustees Chairman, and         )
William Nix, Board of Trustees Secretary, on behalf of)
INDIANA STATE COUNCIL OF CARPENTERS                   )
PENSION FUND;                                         )
                                                      )
Mark McGriff, Board of Trustees Chairman, and         )
Greg Hauswald, Board of Trustees Secretary on behalf )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS DEFINED CONTRIBUTION                    )
PENSION TRUST FUND;                                   )
                                                      )
Mark McGriff, Board of Trustees Co-Chairman, and      )
William Nix, Board of Trustees Co-Chairman, on behalf )
of INDIANA/KENTUCKY/OHIO REGIONAL                     )
COUNCIL OF CARPENTERS WELFARE FUND;                   )
                                                      )
Mark McGriff, Board of Trustees Chairman, and         )
Joe Coar, Board of Trustees Secretary, on behalf of   )
INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL )
OF CARPENTERS APPRENTICESHIP AND                      )
TRAINING FUND;                                        )
                                                      )
Douglas J. McCarron, Board of Trustees Chairman,      ) CASE NO. 1:19-cv-192
on behalf of UNITED BROTHERHOOD OF                    )
CARPENTERS APPRENTICESHIP TRAINING FUND )
OF NORTH AMERICA;                                     )
                                                      )
and,                                                  )
                                                      )
INDIANA/KENTUCKY/OHIO REGIONAL                        )
COUNCIL OF CARPENTERS,                                )
                                                      )
                            Plaintiffs,               )
vs.                                                   )
                                                      )
QUEEN CITY ACOUSTICAL, INC. and                       )
CHARLES RICHARD WEBER,                                )
                                                      )
                            Defendants.               )
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 2 of 12 PageID #: 2




                                            COMPLAINT

      Plaintiffs Mark McGriff, Board of Trustees Chairman, and William Nix, Board of

Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF CARPENTERS

PENSION FUND;          Mark McGriff, Board of Trustees Chairman, and Greg Hauswald,

Board of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION TRUST FUND;

Mark McGriff, Board of Trustees Co-Chairman, and William Nix, Board of Trustees Co-

Chairman, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees Chairman, and Joe

Coar, Board of Trustees Secretary, on behalf of INDIANA/KENTUCKY/OHIO REGIONAL

COUNCIL OF CARPENTERS JOINT APPRENTICESHIP AND TRAINING FUND;

Douglas    J.   McCarron,     Board    of    Trustees   Chairman,    on   behalf   of   UNITED

BROTHERHOOD OF CARPENTERS APPRENTICESHIP TRAINING FUND OF

NORTH AMERICA; and, INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF

CARPENTERS, by their attorneys, PAUL T. BERKOWITZ & ASSOCIATES, LTD.,

complain of Defendants QUEEN CITY ACOUSTICAL, INC. and CHARLES RICHARD

WEBER, stating as follows:



                                             COUNT I

      1.        This action arises under and jurisdiction resides with this Court pursuant to the

Employee Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001, et seq.,

("ERISA") and more particularly under Sections 502 and 515 of ERISA, 29 U.S.C. §1132 and

§1145, and is brought by Plaintiffs Mark McGriff, Board of Trustees Chairman, and William
                                                 2
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 3 of 12 PageID #: 3



Nix, Board of Trustees Secretary, on behalf of INDIANA STATE COUNCIL OF

CARPENTERS PENSION FUND; Mark McGriff, Board of Trustees Chairman, and Greg

Hauswald, Board of Trustees Secretary on behalf of INDIANA/KENTUCKY/OHIO

REGIONAL COUNCIL OF CARPENTERS DEFINED CONTRIBUTION PENSION

TRUST FUND; Mark McGriff, Board of Trustees Co-Chairman, and William Nix, Board of

Trustees     Co-Chairman,       on     behalf   of   INDIANA/KENTUCKY/OHIO               REGIONAL

COUNCIL OF CARPENTERS WELFARE FUND; Mark McGriff, Board of Trustees

Chairman,       and     Joe     Coar,     Board      of    Trustees    Secretary,   on   behalf       of

INDIANA/KENTUCKY/OHIO REGIONAL COUNCIL OF CARPENTERS JOINT

APPRENTICESHIP AND TRAINING FUND; Douglas J. McCarron, Board of Trustees

Chairman,       on     behalf     of     UNITED           BROTHERHOOD         OF    CARPENTERS

APPRENTICESHIP TRAINING FUND OF NORTH AMERICA (collectively referred to as

the “Trust Funds”) in order to judicially enforce the obligations owed, and breached, by Defendant

QUEEN CITY ACOUSTICAL, INC. (“Queen City”) to Plaintiffs Trust Funds. More specifical-

ly, Plaintiffs Trust Funds seek an order compelling Defendant Queen City to pay the delinquent

contributions now known due for the period of January 1, 2015 through January 15, 2019 to

Plaintiffs Trust Funds. Plaintiffs Trust Funds also seek an order directing Queen City to pay

interest and liquidated damages on the delinquent contributions, plus attorneys' fees and costs

incurred by Plaintiffs as a result of being forced to bring this action.

        2.      Plaintiffs Trust Funds are employee benefit funds within the meaning of and subject

to ERISA. The Plaintiffs Trust Funds provide benefits for employees working within this judicial

district and are, themselves, administered in this judicial district, with the exception of UBCATF.




                                                     3
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 4 of 12 PageID #: 4



        3.       At all times materials herein, Defendant Queen City has employed employees

within this judicial district.

        4.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1) and 28 U.S.C. §

1391(b)(2).

        5.       At all times material herein, Defendant Queen City has been a signatory to a

collective bargaining agreement with the Indiana/Kentucky/Ohio Regional Council of Carpenters

("Union") and, as such, is bound by the Plaintiffs Trust Funds' Agreements and Declarations of

Trust ("Trust Agreements").

        6.       Defendant Queen City breached the Agreements identified in Paragraph 5 of this

Count and is in violation of Sections 502 and 515 of ERISA (and 29 U.S.C. § 185) by failing to pay

the delinquent contributions and contractually required interest and liquidated damages owed for

the period of January 1, 2015 to January 15, 2019 to Plaintiffs Trust Funds.

        7.       Despite Plaintiffs Trust Funds' requests, Defendant Queen City has failed to pay the

contractually and statutorily required monies.

        8.       Plaintiffs Trust Funds have satisfied all statutory prerequisites as set forth in 29

U.S.C. §1132 (h).

        WHEREFORE, Plaintiffs Trust Funds pray this Court order that:

        1.       Defendant Queen City pay the contributions, interest and liquidated damages now

known due for the period of January 1, 2015 through January 15, 2019 to Plaintiffs Trust Funds;

        2.       Defendant Queen City pay statutory post-judgment interest on all principal

contributions found due by this Order;

        3.       Defendant Queen City pay Plaintiffs Trust Funds' attorneys' fees and costs incurred

herein; and,

                                                  4
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 5 of 12 PageID #: 5



        4.      Such other and further relief that this Court may find just and proper be entered

against Defendant Queen City.



                                              COUNT II

        1.      Plaintiff   INDIANA/KENTUCKY/OHIO                REGIONAL         COUNCIL          OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

        2.      At all times material herein, Defendant QUEEN CITY ACOUSTICAL, INC.

(“Queen City”) has been engaged in an industry affecting interstate commerce and employs

individuals working within this judicial district.

        3.      This Court has jurisdiction of this action pursuant to Section 301 of the Labor-

Management Relations Act, 1947, as amended, 29 U.S.C. §185 (“LMRA”)

        4.      As a substantial part of the events or omissions giving rise to the claim occurred

within this judicial district, venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2).

        5.      At all times material herein, Defendant Queen City has been signatory to a

collective bargaining agreement with the Union. Included among the contractual obligations

between the parties is the requirement that Queen City make payroll deductions to the Union.

        6.      Defendant Queen City is in breach of its contractual obligations to the Union by

failing to pay the deductions, interest and liquidated damages now known due for the period of

January 1, 2015 through January 15, 2019 to the Union.

        7.      Despite the Union's request, Defendant Queen City has failed to pay the monies

identified in this Count.

        WHEREFORE, Plaintiff Union prays this Court order that:

                                                     5
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 6 of 12 PageID #: 6



       1.      Defendant Queen City pay the delinquent deductions, interest and liquidated

damages owed for the period of January 1, 2015 to January 15, 2019 to Plaintiff Union;

       2.      Defendant Queen City pay statutory post-judgment interest on all principal

deductions found due by this Order;

       3.      Defendant Queen City pay Plaintiff Union's attorneys’ fees and costs incurred

herein; and,

       4.      Such other and further relief that this Court may find just and proper be entered

against Defendant Queen City.



                                     COUNT III
                Common Law Tortious Conversion v. the Individual Defendant

       1.      Plaintiff   INDIANA/KENTUCKY/OHIO                REGIONAL         COUNCIL     OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

       2.      At all times material herein, Defendant QUEEN CITY ACOUSTICAL, INC.

(“Queen City”) has been signatory to a collective bargaining agreement with the Union, among

the obligations created by the collective bargaining agreement was that Queen City would make

certain payroll deductions from its Union bargaining unit employees’ paychecks and transmit

such monies to the Union’s designated depository.

       3.      The Defendant Queen City deducted the required payroll deductions from its

bargaining unit employees’ paychecks (for the period of January 1, 2015 through January 15, 2019)

but failed to transmit the monies to the designated depository as required by its collective

bargaining agreement.


                                                 6
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 7 of 12 PageID #: 7



       4.      By Defendant Queen City deducting monies from its bargaining unit employees’

paychecks and not transmitting such money to the designated depository by the due date for

transfer, Defendant Queen City breached its obligation to transfer said monies which it had

deducted from its bargaining unit employees' paychecks (for the period of January 1, 2015 to

January 15, 2019) to the designated depository by the due date for transfer.

       5.      At all times material herein, Defendant CHARLES RICHARD WEBER

(“Weber”) has been the Chief Executive Officer, President and/or Owner of Defendant Queen City.

       6.      In such capacity or capacities, Defendant Weber was responsible for Queen City’s

compliance with the obligations and duties set forth in the collective bargaining agreement,

including ensuring that all wages were properly paid, all deductions were properly made and

withheld, that said monies were held only for the contractually permitted period of time, and,

ultimately, that said deducted monies were timely remitted with an accompanying monthly report

form to Plaintiff Union’s designated third party depository.

       7.      In such capacity or capacities, Defendant Weber made the decision not to transmit

the contractually and statutorily required payroll deductions from Defendant Queen City’s

bargaining unit employees’ paychecks for the period of January 1, 2015 through January 15, 2019

to the Union’s designated depository.

       8.      The required payroll deductions were not transmitted to the depository by the date

required by the collective bargaining agreement but were instead withheld without authorization

from Plaintiff Union.

       9.      Defendant Weber, who was ultimately responsible for the decision to not transmit

the deductions, appropriated and exercised dominion over these deductions for Weber’s and/or

Queen City’s own use and benefit in exclusion and defiance of the rights of the Union, and/ or

                                                  7
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 8 of 12 PageID #: 8



withheld these deductions in his possession under a claim and title inconsistent with the Union's

own and its representative capacity on behalf of Queen City’s bargaining unit employees, thus

leaving Defendant Weber personally liable for the monies which would have been paid to the

contractually designated third party depository.

       10.     This Court has jurisdiction of this Count pursuant to 28 U.S.C. §1367.

       WHEREFORE, Plaintiff Union prays this Court order that:

       1.      Defendant Weber pay the delinquent deductions, interest and liquidated damages

owed to Plaintiff Union for the period of January 1, 2015 through January 15, 2019;

       2.      Defendant Weber pay statutory post-judgment interest on all principal deductions as

found due by this Order;

       3.      Defendant Weber pay Plaintiff Union's attorneys’ fees and costs incurred herein;

and,

       4.      Such other and further relief that this Court may find just and proper be entered

against Defendant Weber.



                                        COUNT IV
   Conversion : Civil Cause of Action for Criminal Conversion Pursuant to I.C. 34-24-3-1

       1.      Plaintiff   INDIANA/KENTUCKY/OHIO                REGIONAL         COUNCIL      OF

CARPENTERS ("Union") is a labor organization whose duly authorized officers or agents are

engaged in representing or acting for employee members within this judicial district.

       2.      At all times material herein, Defendant QUEEN CITY ACOUSTICAL, INC.

(“Queen City”) has been signatory to a Collective Bargaining Agreement with the Union, among

the obligations created by the collective bargaining agreement was that Queen City would make


                                                   8
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 9 of 12 PageID #: 9



certain payroll deductions from its Union bargaining unit employees’ paychecks and transmit such

monies to the Union’s designated depository.

        3.      The Defendant Queen City deducted the required payroll deductions from its

bargaining unit employees’ paychecks for the period of January 1, 2015 through January 15, 2019,

but failed to transmit all the monies to the designated depository as required by its collective

bargaining agreement.

        4.      Defendant Queen City breached its obligation to transfer said monies, which it had

deducted from its bargaining unit employees' paychecks, to the designated depository by the due

date for transfer at which time said monies became the property of Plaintiff Union and its

represented employees and to which Plaintiff Union had an immediate, unqualified right to then

possess resting on a superior claim of title.

        5.      At all times material herein, Defendant CHARLES RICHARD WEBER

(“Weber”) has been the Chief Executive Officer, President and/or Owner of Defendant Queen City.

        6.      In such capacity or capacities, Defendant Queen City made the decision not to

transmit the contractually and statutorily required payroll deductions for the period of January 1,

2015 through January 15, 2019 to the Union’s designated depository.

        7.      A civil action under the criminal conversion statute is permitted by Ind. Code

        § 34-24-3-1 (“Indiana's Civil Conversion Statute”), which provides that:

        "Offenses against property; recovery of damages, costs, and attorney's fee
           Sec. 1. If a person has an unpaid claim on a liability that is covered by IC 24-
        4.6-5 or suffers a pecuniary loss as a result of a violation of IC 35-43, IC 35-42-3-
        3, IC 35-42-3-4, or IC 35-45-9, the person may bring a civil action against the
        person who caused the loss for the following:

                (1)     An amount not to exceed three (3) times:

                        (A)     the actual damages of the person suffering the loss, in the
                                case of a liability that is not covered by IC 24-4.6-5; or ….
                                                  9
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 10 of 12 PageID #: 10




                (2)     The costs of the action.

                (3)     A reasonable attorney’s fee.....

                (7)     All other reasonable costs of collection.”

        8.      Pursuant to Indiana's Civil Conversion Statute, the amounts deducted from the

 employees' checks are not just a simple debt, but constitute a specific chattel, determined by the

 precise amounts agreed to with the Union for deductions, that Defendant Weber individually,

 was entrusted to apply to the specific purpose of paying the Union's designated depository on

 behalf of the employees from whose checks the deductions were taken.

        9.      As such, the deliberate and intentional non-payment/withholding and failure to

 pay over of the deductions to Plaintiff Union and its designated depository beyond the date(s)

 certain on which they were to be transferred constitutes a wrongful taking and conversion of the

 dues monies.

        10.     Pursuant to IC 35-43-4-3 (a), "a person who knowingly or intentionally exerts

 unauthorized control over property of another person commits criminal conversion, a Class A

 misdemeanor.

        11.     Defendant Weber knew these deductions from the employees' paychecks were to be

 paid over to Plaintiff Union or its designated depository by a specific date each month, but withheld

 the deducted monies from Plaintiff Union beyond the date(s) certain on which they were to be

 delivered and used the deductions for his own or the company's own purposes.

        12.     Defendant Weber thereby knowingly and intentionally exerted unauthorized control

 over the management and disposition of all monies deducted from the paychecks of Plaintiff

 Union’s bargaining unit members employed by Defendant Weber.



                                                   10
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 11 of 12 PageID #: 11



         13.     Plaintiff Union and its represented bargaining unit employees suffered a pecuniary

 loss as a result of Defendant's violation.

         14.     Because the civil conversion statute applies to the amounts owed Plaintiff Union in

 its representative capacity Plaintiff Union is entitled to an award under the civil conversion statute

 not to exceed three times the actual loss, the costs of this action and a reasonable attorneys' fee.

         15.     This Court has jurisdiction of this Count pursuant to 28 U.S.C. §1367.

         WHEREFORE, Plaintiff Union prays that this Court enter Judgment in its favor and order

 that:

         1.      Defendant Weber pay the delinquent deductions, interest and liquidated damages to

 the Plaintiff Union owed for the period of January 1, 2015 through January 15, 2019;

         2.      Defendant Weber pay statutory post-judgment interest on all principal deductions as

 found due by this Order;

         3.      Defendant Weber pay treble damages for the statutory conversion of the total

 deductions found due by this Order;

         4.      Defendant Weber pay Plaintiff Union's attorneys’ fees and costs incurred herein;

 and,

         5.      Such other and further relief that this Court may find just and proper be entered

 against Defendant Weber.




                                         Respectfully submitted,

                                         PAUL T. BERKOWITZ & ASSOCIATES, LTD.




                                                    11
Case 1:19-cv-00192-TWP-DML Document 1 Filed 01/18/19 Page 12 of 12 PageID #: 12



                                  By___________/s/ Paul T. Berkowitz_______________
                                           PLAINTIFFS’ ATTORNEYS



 PAUL T. BERKOWITZ & ASSOCIATES, LTD.
 123 West Madison Street, Suite 600
 Chicago, Illinois 60602
 P: (312) 419-0001
 F: (312) 419-0002
 E: paul@ptblaw.com
 Attorney ID #19025-49




                                          12
